Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to November 24, 2017.
Applicant’s election without traverse of Group II, claims 7, 10, and 11, in the reply filed on 12/28/21 is acknowledged.
It is noted that both IL-1beta and IL-6 are proinflammatory cytokines.  And fatigue is an effect associated with many other issues, from not eating to inflammation.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 7, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ishida in view of each of Kagoshima and Cekkeikan.
Ishida (JP 2009/221135) machine English translation provided, entitled "Peptide Mixtures from Sake Lees, Rice Shochu Lees, Mirin Lees, Rice Bran, Etc. as Antifatigue Agents" teaches in paragraph 5, different types of lees are extracted and administered for treating fatigue.  See the claims.
The claims differ from Ishida in that they specify the component inhibits IL-1beta and/or IL-6.
Kagoshima Univ (JP2013/177330) machine English translation provided, teaches in paragraph 2, shochu or potato alcoholic lees and how they are obtained.  In paragraph 10 the antiinflammatory activity of the lees are described as applying to IL-1beta and IL-6 inhibition.  In paragraph 33 various forms of the preparation include liquid, tablets, capsules, dry products, etc.  In paragraph 37 the product may be administered to humans and other mammals.




It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to administer the extracts taught by Ishida to alleviate fatigue, and by doing so would also inhibit IL-1beta and/or IL-6 expression, because each of Kagoshima and Cekkeikan teach lees inhibit IL-1beta and or IL-6.  Treating inflammation would be expected to also assist in treating associated fatigue.  Note that Kagoshima also administers the extract to non-human animals.  Further, it is noted that the claims do not specify what the component that is administered may be, only that it is derived from alcoholic fermentation lees.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clancy (2021/0301232) teaches extracting wine lees as a useful product.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/RALPH J GITOMER/Primary Examiner, Art Unit 1655